Citation Nr: 1043730	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-36 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether a 20 percent rating for status postoperative fracture 
of the proximal phalanx, right finger, and status postoperative 
tendon repair, right middle finger, was properly reduced, 
effective January 1, 2006.

2.  Entitlement to a disability rating in excess of 20 percent 
for status postoperative fracture of the proximal phalanx, right 
finger, and status postoperative tendon repair, right middle 
finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1978 to February 
1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In December 2004, the Veteran filed a claim for a disability 
rating in excess of 20 percent for his service-connected status 
postoperative fracture of the proximal phalanx, right finger, and 
status postoperative tendon repair, right middle finger.  In the 
October 2005 rating decision, the RO reduced the Veteran's 
disability rating from 20 percent to 0 percent, effective January 
1, 2006.  By way of a November 2006 rating action, the RO 
restored a 10 percent rating for the Veteran's claimed 
disability, effective January 1, 2006.

As both the propriety of the RO's reduction of the Veteran's 
disability rating and the matter of a rating in excess of 20 
percent for the Veteran's disability are before the Board, the 
issues have been characterized as listed on the title page.

The issue of a disability rating in excess of 20 percent rating 
for status postoperative fracture of the proximal phalanx, right 
finger, and status postoperative tendon repair, right middle 
finger, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Physical improvement in the Veteran's status postoperative 
fracture of the proximal phalanx, right finger, and status 
postoperative tendon repair, right middle finger, was not shown 
by the medical evidence at the time of the Veteran's rating 
reduction for such disability in October 2005.


CONCLUSION OF LAW

The reduction in the rating assigned for status postoperative 
fracture of the proximal phalanx, right finger, and status 
postoperative tendon repair, right middle finger, effective 
January 1, 2006, was not proper; restoration is warranted.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.344, 
3.105(e), 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Codes 5223, 
5226, 5227 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the Veteran's claim decided 
herein, the Board finds that all notification and development 
actions needed to fairly adjudicate the claim have been 
accomplished.  

II.  Legal Criteria

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would result 
in a reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
must be notified at his latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2010).

In addition, 38 C.F.R. § 3.344 (a) provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  It is 
essential that the entire record of examination and the medical-
industrial history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history.  Examinations which are less thorough than 
those on which payments were originally based will not be used as 
a basis for reduction.  Ratings for diseases subject to temporary 
or episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.

However, the provisions of 38 C.F.R. § 3.344(c) specify that the 
above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have not 
become stabilized and are likely to improve.  Therefore, 
reexaminations showing improvement, physical or mental, in these 
disabilities will warrant a reduction in rating.

Also, the Court has stated that certain regulations "impose a 
clear requirement that VA rating reductions, as with all VA 
rating decisions, be based upon a review of the entire history of 
the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction requires an inquiry as to "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421. 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In this case, the RO assigned a rating for the Veteran's status 
postoperative fracture of the proximal phalanx, right finger, and 
status postoperative tendon repair, right middle finger, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5223, indicating 
that he has an unlisted disability rated on the basis of 
favorable ankylosis  of two digits of one hand.  See 38 C.F.R. 
§§ 4.20, 4.27.  Under DC 5223, favorable ankylosis of the long 
and ring fingers warrants a 10 percent rating for either hand.  

The Board also notes that ankylosis of the long finger of either 
hand is rated 10 percent disabling under DC 5226, and that 
ankylosis of the ring finger of either hand is rated 
noncompensable (0 percent) under DC 5227.  Notes to both DC 5226 
and DC 5227 indicate that whether evaluation as amputation is 
warranted and whether and additional evaluation is warranted for 
resulting limitation of motion of other digits or interference 
with the overall function of the hand is also for consideration.

III.  Analysis

In the instant case, the Veteran was granted service connection 
for post operative fracture of the proximal phalanx, right ring 
finger, in a March 1990 rating decision.  The disability was 
assigned a 0 percent rating, effective February 27, 1990.

The report of a November 2003 VA hand, thumb, and fingers 
examination indicates that the Veteran reported that his right 
ring finger had gotten somewhat worse in that it had reduced 
strength and more deviation of the finger medially than before.  
He also reported that pain was not a major factor and required no 
special medication, but that he had markedly reduced grip 
strength, and that the right hand severely interfered with his 
ability to drive and carry out the heavy lifting and unloading 
necessary in his former job.  He also reported that any use of 
the hands aggravated the condition.

Physical examination revealed hypertrophy of the proximal 
phalangeal joint of the right ring finger, which could actively 
be extended to only a 30 degree angle, but passively to 0 
degrees.  Functional defects included a 30 degree decrease in 
flexion strength against force, but active and passive flexion 
normal, with the tips touching the metacarpophalangeal joint 
(MPJ).  Grip strength of the right hand was noted to be only 
about 30 percent that of the left hand, and dexterity was within 
normal limits.  There was some hypertrophy of the MPJ of the ring 
finger, but no loss of motion or pain on motion.  MPJ was noted 
to be limited actively, but not passively, and it was noted that, 
on long use, the Veteran probably had pain on motion, but that 
the doctor doubted any change in ranges of motion.  The Veteran 
was diagnosed as having status postoperative fracture, MPJ, right 
ring finger, with residual hardware and weakness resulting in 
injury to the right middle finger, requiring surgical repair.   

In a November 2003 rating decision, the Veteran was granted a 
rating of 100 percent, effective September 22, 2002, based on a 
period of convalescence, for status postoperative fracture of the 
proximal phalanx, right ring finger, and status postoperative 
tendon repair, right middle finger; he was assigned a rating of 
20 percent for the disability, effective November 1, 2003.  

The report of a June 2005 VA examination indicates that the 
Veteran complained of pain in the hand, primarily in the middle 
and ring fingers, and in the ring finger particularly when 
attempting to lift things, with the pain lasting anywhere from 
minutes to a day.  The Veteran reported that his fingers worsened 
significantly when he performed tasks such as working on his car, 
that he noticed intermittent swelling in the ring finger, and 
that, during these periods of flare-ups, he was unable to work 
with the hand until the swelling and pain subsided.  It was noted 
that the Veteran was a truck driver, had some difficulty shifting 
gears, and currently was on a work limitation with no lifting, 
due to his hand condition.

Physical examination revealed no evidence of ankylosis.  The 
Veteran was able to extend all digits fully to 0 degrees, in the 
position of function the right ring finger phalanx was angulated 
palmarly at 31 degrees, and the right middle finger at the second 
phalanx was angulated at 41 degrees.  These were able to be 
passively extended to 0 degrees.  Range of motion of the right 
middle finger was full on flexion and extension except for at the 
second phalanx.  The range of motion of the right ring finger was 
full except as noted.  The gap from thumb to fingers, with all 
extended, was 17 centimeters (cm) from thumb to first digit, 15 
cm from thumb to fourth digit, 13 cm from thumb to third digit, 
and 12 cm from thumb to second digit.  The Veteran was able to 
bring the distal aspect of all digits to the transverse crease of 
the palm, and was able to oppose the thumb to all fingers, with 
the exception of the ring finger, which fell 3 cm short.  

Based on the findings contained in the June 2005 VA examination 
report, the RO proposed to reduce the rating to 0 percent in a 
July 2005 rating decision.  In the October 2005 rating decision 
on appeal, the rating was decreased to 0 percent, effective 
January 1, 2006.  Thus, a 20 percent disability rating was in 
effect for less than 5 years at the time of the rating decision 
reducing the rating to 0 percent.  Nevertheless, the evidence 
must demonstrate improvement in the Veteran's service-connected 
disability to justify the reduction.

In this case, the Board cannot conclude that a preponderance of 
the evidence establishes that improvement has been demonstrated 
with regard to the Veteran's service-connected status 
postoperative fracture of the proximal phalanx, right finger, and 
status postoperative tendon repair, right middle finger.  

Specifically, the June 2005 VA examination report does not 
reflect improvement in the Veteran's condition when compared to 
the November 2003 VA examination report.  The reports of both 
examinations reflect essentially normal flexion of the digits of 
the right hand on range of motion testing, with active and 
passive flexion noted to be normal in November 2003, and flexion 
noted to be full in both the middle and ring fingers, with the 
exception of the third digit at the second phalanx, in June 2005.  
Also, both examinations revealed full extension of the right hand 
fingers passively, and limitation of active extension of the ring 
finger by approximately 30 percent; active extension of the 
middle finger was not noted to be limited in November 2003, but 
was noted to be limited actively by 41 degrees in June 2005.  
Also, while grip strength of the right hand was noted to be only 
about 30 percent of that in the left hand on November 2003 
examination, and the June 2005 VA examination report does not 
contain any findings regarding limitation of right hand grip 
strength, the June 2005 report also contains no findings 
indicating that grip strength had improved since the November 
2003 examination, or any findings related to grip strength at 
all.

In short, a preponderance of the evidence does not reflect actual 
improvement in the Veteran's right ring and middle finger 
disability based on the available medical evidence.  Therefore, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that physical improvement in the Veteran's status 
postoperative fracture of the proximal phalanx, right finger, and 
status postoperative tendon repair, right middle finger, was not 
shown by the medical evidence at the time of the Veteran's 
reduction in October 2005, and that such reduction, effective 
January 1, 2006, was not proper.  Accordingly, restoration of a 
20 percent rating for status postoperative fracture of the 
proximal phalanx, right finger, and status postoperative tendon 
repair, right middle finger, effective January 1, 2006, is 
warranted.  


ORDER

Restoration of a 20 percent rating for status postoperative 
fracture of the proximal phalanx, right finger, and status 
postoperative tendon repair, right middle finger, effective 
January 1, 2006, is granted.


REMAND

For the reasons given below, further RO action on the claim 
remaining on appeal is warranted.  

Subsequent to the RO's certification of the instant appeal to the 
Board, the Veteran submitted additional evidence including 
treatment records from the Durham VA Medical Center (VAMC) dated 
from May 20 to May 26, 2009, which indicates that his service-
connected disability on appeal may have worsened, and that he had 
undergone another surgery on the right ring finger.  Besides 
these records, the most recent VA medical record regarding the 
Veteran's service-connected middle and ring fingers disability is 
the report of the June 2005 VA examination.  The most recent 
private treatment records associated with the claims file are 
dated in September 2007.  Thus, further records pertinent to the 
increased rating claim on appeal, and specifically VA treatment 
records, appear to be outstanding.  

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any records of VA treatment for the Veteran's disability 
on appeal, since June 2005, including any such records regarding 
his May 2009 right ring finger surgery, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

Also, the Board notes that the Veteran has not been afforded a VA 
examination of his fingers since his most recent surgery.  As 
this surgery may have had an impact on his disability, the Board 
finds that he should be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
claimed disability.  Specifically, the RO or 
the AMC should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the Veteran's service-connected 
status postoperative fracture of the proximal 
phalanx, right finger, and status 
postoperative tendon repair, right middle 
finger, dated from June 2005 to the present, 
including records relating to the Veteran's 
May 2009 right ring finger surgery.  The RO 
of the AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.  If no 
records are found, a negative response should 
be associated with the claims file and 
communicated to the Veteran.

2.  Schedule the Veteran for a VA examination 
of the hand, thumb, and fingers in order to 
ascertain the current severity of his service 
connected disabilities of the right fingers.  
The claims folder must be made available to 
the examiner for use in the study of this 
case, and the examiner should note in the 
examination report that it has been reviewed.  
All indicated tests and studies should be 
conducted, to include obtaining the pertinent 
range of motion measurements and noting the 
presence or absence of ankylosis.  Any 
additional impairment due to pain, weakness, 
incoordination or fatigability following 
repetitive motion should be described. 

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


